Order entered September 30, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00177-CV

                                  EX PARTE JOHN CLOUD

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. X-13-1239-P

                                            ORDER
       This is an appeal from an order denying appellant’s petition for expunction of his arrest

record in cause number F93-42592. Appellant, who is pro se, has filed a petition for judicial

notice of an attached letter from court reporter Peri K. Wood. The letter concerns the record in

trial court cause numbers F93-61603 and F93-61604. As relevant to appellant’s petition, the

letter states that “The entire and complete Statement of Facts was filed with the Fifth Court of

Appeals in Dallas and the Dallas County District Clerk’s office in 1994. I never altered or

amended the Statement of Facts.” Appellant asserts the Court must take notice of the letter

pursuant to Texas Rule of Evidence 201(d). See TEX. R. EVID. 201(d).

       Rule 201 governs judicial notice of adjudicative facts. Id. 201(a). Adjudicative facts are

“facts that are specific to the particular case,” relevant to the “ultimate matter in dispute,” and

“typically required to be established by evidence.” See Kubosh v. State, 241 S.W.3d 60, 64 (Tex.

Crim. App. 2007). Under rule 201(d), trial courts have a mandatory duty to take judicial notice
“if requested by a party and supplied with the necessary information.” See TEX. R. EVID. 201(d);

Watkins v. State, 245 S.W.3d 444, 456 (Tex. Crim. App. 2008). Under rule 201(f), judicial

notice may be taken at any stage of the proceeding. See TEX. R. EVID. 201(f). However, when

the underlying data or materials in support of a request for judicial notice are presented for the

first time on appeal, the decision to take judicial notice should be a matter of the appellate court’s

discretion. See Watkins, 245 S.W.3d at 456.

       Because the taking of judicial notice at the appellate court level is discretionary and the

letter does not appear to contain adjudicative facts, we DENY the petition.


                                                      /s/     CRAIG STODDART
                                                              JUSTICE